Filed:   June 27, 2007

                      UNITED STATES COURT OF APPEALS

                          FOR THE FOURTH CIRCUIT


                                No. 05-1676



D. P.,

                                                                Petitioner,

           versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                                Respondent.


                                 O R D E R



     The court amends its opinion filed April 11, 2006, as follows:

     On   page   1,    the   initials   “D.    P.”   are   substituted   for

petitioner’s name in the caption and petitioner’s alien number is

deleted from the agency line.

     On   page   2,    the   initials   “D.    P.”   are   substituted   for

petitioner’s name in paragraph 1, line 1; paragraph 2, line 6; and

paragraph 3, line 1.


                                              For the Court - By Direction

                                                    /s/ Patricia S. Connor
                                              ____________________________
                                                          Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1676



D. P.,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 29, 2006                 Decided:   April 11, 2006


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Diane McHugh-Martinez LAW OFFICE OF MCHUGH-MARTINEZ, Washington,
D.C., for Petitioner.     Peter D. Keisler, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Robert E.
Connolly, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           D. P., a native and citizen of Indonesia, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

adopting and affirming the immigration judge’s order denying her

requests for asylum and withholding of removal, and protection

under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that D. P. fails to show that the evidence compels a

contrary result. Accordingly, we uphold the denial of her requests

for asylum and withholding of removal.

           Additionally, D. P. challenges the immigration judge’s

denial of her request for relief under the Convention Against

Torture,   challenging     the    standards     applied    below    to    this

determination.   Because she failed to raise this claim before the

Board, however, we lack jurisdiction to consider it.            See Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125

S. Ct. 861 (2005).

           Accordingly,    we    deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions




                                   - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -